Citation Nr: 0216395	
Decision Date: 11/14/02    Archive Date: 11/25/02

DOCKET NO.  00-17 664	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in 
Indianapolis, Indiana


THE ISSUE

Whether new and material evidence has been received to reopen 
a claim of entitlement to service connection for post-
traumatic stress disorder.

(De novo consideration of the issue of entitlement to service 
connection for a post-traumatic stress disorder will be the 
subject of a later decision.)



REPRESENTATION

Appellant represented by:	The American Legion


ATTORNEY FOR THE BOARD

Robert E. P. Jones, Counsel


INTRODUCTION

The veteran had active service from October 1966 to October 
1969.

This matter is before the Board of Veterans' Appeals (Board) 
on appeal from an April 1999 rating decision by the 
Department of Veterans Affairs (VA) Regional Office (RO) in 
Indianapolis, Indiana. 

The Board is undertaking additional development on the issue 
of de novo consideration of entitlement to service connection 
for post-traumatic stress disorder pursuant to authority 
granted by 67 Fed. Reg. 3,099, 3,104 (Jan. 23, 2002) (to be 
codified at 38 C.F.R. § 19.9(a)(2)).  When it is completed, 
the Board will provide notice of the development as required 
by Rule of Practice 903.  (67 Fed. Reg. 3,099, 3,105 (Jan. 
23, 2002) (to be codified at 38 C.F.R. § 20.903).  After 
giving the notice and reviewing your response to the notice, 
the Board will prepare a separate decision addressing this 
issue.


FINDINGS OF FACT

1.  By an unappealed April 1997 determination, the RO denied 
entitlement to service connection for post-traumatic stress 
disorder. 

2.  Evidence received since the April 1997 RO determination 
is new, bears directly and substantially upon the claim for 
service connection for post-traumatic stress disorder, and, 
in conjunction with the evidence previously assembled, is so 
significant that it must be considered in order to fairly 
decide the merits of the claim.



CONCLUSION OF LAW

New and material evidence has been presented to reopen the 
claim of entitlement to service connection for post-traumatic 
stress disorder.  38 U.S.C.A. §§ 5108, 7105 (West 1991); 38 
C.F.R. § 3.156 (2002).


REASONS AND BASES FOR FINDINGS AND CONCLUSION

On November 9, 2000, the President signed into law the 
Veterans Claims Assistance Act of 2000 (VCAA), Pub. L. No. 
106-475, 114 Stat. 2096 (2000) (codified as amended at 38 
U.S.C. §§ 5100, 5102, 5103, 5103A, 5106, 5107, 5126 (West 
Supp. 2002)).  The law provides that the VA shall make 
reasonable efforts to assist a claimant in obtaining evidence 
necessary to substantiate his/her claim for a benefit under a 
law administered by VA.  See 38 U.S.C.A. § 5103A (West Supp. 
2002).  The Act is applicable to all claims filed on or after 
the date of enactment, November 9, 2000, or filed before the 
date of enactment and not yet final as of that date.  38 
U.S.C. 5107.  See also Karnas v. Derwinski, 1 Vet. App. 308 
(1991).

The new law eliminates the concept of a well-grounded claim, 
and redefines the obligations of VA with respect to the duty 
to assist claimants in the development of their claims.  
First, the VA has a duty to notify the appellant and his 
representative, if represented, of any information and 
evidence needed to substantiate and complete a claim.  38 
U.S.C. §§ 5102 and 5103.  Second, the VA has a duty to assist 
the appellant in obtaining evidence necessary to substantiate 
the claim.  38 U.S.C.A. § 5103A.

VA issued regulations to implement the VCAA in August 2001.  
66 Fed. Reg. 45,620 (Aug. 29, 2001) (to be codified as 
amended at 38 C.F.R. §§ 3.102, 3.156(a), 3.159 and 3.326(a)).  
The amendments were effective November 9, 2000, except for 
the amendment to 38 C.F.R. § 3.156(a) which is effective 
August 29, 2001.  The amendment to 38 C.F.R. § 3.156(a), the 
second sentence of 38 C.F.R. § 3.159(c), and 38 C.F.R. § 
3.159(c)(4)(iii), apply to any claim to reopen a finally 
decided claim received on or after August 29, 2001.  VA has 
stated that "the provisions of this rule merely implement 
the VCAA and do not provide any rights other than those 
provided by the VCAA."  66 Fed. Reg. 45,629.  Accordingly, 
in general where the record demonstrates that the statutory 
mandates have been satisfied, the regulatory provisions 
likewise are satisfied.  

The Board finds that the veteran was provided adequate notice 
as to the information and evidence needed to reopen the 
previously denied claim.  The Board concludes that the rating 
decision, statement of the case and VA letters informed him 
of the reasons and bases for the VA's decision, the 
applicable law and the information and evidence needed to 
reopen his service connection claim.  In compliance with 
Quartuccio v. Principi, 16 Vet. App. 183 (2002), a May 2001 
VA letter apprised the veteran and the evidence he needed to 
submit, and the VA's development activity.  As such, the VA's 
duty to inform has been met.

The veteran has not identified any outstanding available 
evidence necessary to substantiate the veteran's request to 
reopen his claim for service connection.  Therefore, no 
further assistance to the veteran with the development of 
evidence is required as to the issue adjudicated in this 
decision.  In the circumstances of this case, a remand to 
have the RO apply the VCAA would serve no useful purpose.  
See Soyini v. Derwinski, 1 Vet. App. 540, 546 (1991) (strict 
adherence to requirements in the law does not dictate an 
unquestioning, blind adherence in the face of overwhelming 
evidence in support of the result in a particular case; such 
adherence would result in unnecessarily imposing additional 
burdens on VA with no benefit flowing to the veteran); 
Sabonis v. Brown, 6 Vet. App. 426, 430 (1994) (remands which 
would only result in unnecessarily imposing additional 
burdens on the VA with no benefit flowing to the veteran are 
to be avoided).  The VA has satisfied its obligation to 
notify and assist the veteran in this case.  Further 
development and further expending of VA resources is not 
warranted.  Taking these factors into consideration, as well 
as the Board determination contained herein, there is no 
prejudice to the veteran in proceeding to consider the matter 
before the Board.  See Bernard v. Brown, 4 Vet. App. 384, 394 
(1993).

Service connection may be established for a disability 
resulting from personal injury suffered or disease contracted 
in the line of duty or for aggravation of a preexisting 
injury suffered or disease contracted in the line of duty.  
38 U.S.C.A. § 1110 (West Supp. 2002).  

Regulations provide that an appeal consists of a timely filed 
notice of disagreement in writing and, after a statement of 
the case has been furnished, a timely filed substantive 
appeal.  38 C.F.R. §§ 20.200, 20.302 (2002).  Absent appeal, 
a decision of a duly constituted rating agency or other 
agency of original jurisdiction shall be final and binding on 
all VA field offices as to conclusions based on evidence on 
file at the time VA issues written notification.  38 U.S.C.A. 
§ 7105 (West 1991); 38 C.F.R. § 20.1103 (2002).  

A previously denied claim will be reopened if new and 
material evidence is submitted in support thereof.  
38 U.S.C.A. § 5108.  "New and material evidence" means 
evidence not previously submitted to agency decisionmakers, 
which bears directly and substantially upon the specific 
matter under consideration, which is neither cumulative nor 
redundant, and which by itself or in connection with the 
evidence previously assembled is so significant that it must 
be considered in order to fairly decide the merits of the 
claim.  38 C.F.R. § 3.156(a).  

The veteran was denied service connection for post-traumatic 
stress disorder by a rating action in April 1997.  The 
veteran was informed of this decision by letter that same 
month and he did not appeal that decision.  Accordingly, that 
determination is final.  38 U.S.C.A. § 7105.  In February 
1999, the veteran requested that his claim for service 
connection for post-traumatic stress disorder be reopened.

The Board notes that, by a Statement of the Case decision in 
July 2000, the RO apparently found that new and material 
evidence had been received to reopen the claim for service 
connection for a post-traumatic stress disorder, and 
adjudicated the issue of entitlement to service connection 
for post-traumatic stress disorder de novo.  The United 
States Court of Appeals for Veterans Claims (Court) has held 
that the Board is under a legal duty in such a case to 
determine if there was new and material evidence submitted, 
regardless of the RO's action.  See Jackson v. Principi, 265 
F. 3d. 1366 (Fed. Cir. 2001).  Accordingly, the initial issue 
before the Board is as noted on the title page of this 
decision.  Insofar as the service connection claim is herein 
reopened, the veteran is not prejudiced by the Board's 
discussion of materiality.  See Bernard v. Brown, 4 Vet. App. 
384, 392-94 (1993).

The evidence of record at the time of the April 1997 RO 
decision included the veteran's service medical records.  A 
November 1968 record notes that the veteran might have an 
uncontrolled convulsive disorder.  A January 1969 record 
indicates that the veteran's history was equivocal for a 
seizure disorder.  The veteran was put on medication for a 
seizure disorder.  The examiner indicated that even if the 
seizures were hysterical in nature, the veteran had marked 
anxiety and tremulousness, and should not be placed on guard 
duty.

VA neuropsychiatric examinations performed in December 1969 
and December 1970 revealed no psychiatric disability.

VA hospitalization reports dated in February and March 1982 
show diagnoses of alcohol abuse and schizotypal personality 
disorder.  The veteran again received VA inpatient treatment 
for alcohol dependence from March to May 1989.

The evidence added to the record since the April 1997 RO 
denial include reports of VA inpatient and outpatient 
treatment dated from July 1999 to April 2002.  These records 
include diagnoses of post-traumatic stress disorder.

The evidence of record at the time of the July 1997 rating 
decision did not indicate that the veteran had received a 
medical diagnosis of post-traumatic stress disorder.  The 
evidence received since the July 1997 rating decision 
indicates that the veteran has a diagnosis of post-traumatic 
stress disorder.  As such, the newly submitted evidence, when 
considered with all the evidence of record, is material to 
the veteran's claim, and is so significant it must be 
considered in order to fairly decide the merits of the claim.  
In Hodge v. West, 155 F.3d 1356, 1363 (Fed. Cir. 1998), the 
Federal Circuit noted that new evidence could be sufficient 
to reopen a claim if it could contribute to a more complete 
picture of the circumstances surrounding the origin of a 
veteran's injury or disability, even where it would not be 
enough to convince the Board to grant a claim.  


ORDER

New and material evidence having been received, the claim of 
entitlement to service connection for a post-traumatic stress 
disorder is reopened, and the appeal is granted to this 
extent.


		
	U. R. POWELL
Member, Board of Veterans' Appeals


IMPORTANT NOTICE:  We have attached a VA Form 4597 that tells 
you what steps you can take if you disagree with our 
decision.  We are in the process of updating the form to 
reflect changes in the law effective on December 27, 2001.  
See the Veterans Education and Benefits Expansion Act of 
2001, Pub. L. No. 107-103, 115 Stat. 976 (2001).  In the 
meanwhile, please note these important corrections to the 
advice in the form:

? These changes apply to the section entitled "Appeal to 
the United States Court of Appeals for Veterans 
Claims."  (1) A "Notice of Disagreement filed on or 
after November 18, 1988" is no longer required to 
appeal to the Court.  (2) You are no longer required to 
file a copy of your Notice of Appeal with VA's General 
Counsel.
? In the section entitled "Representation before VA," 
filing a "Notice of Disagreement with respect to the 
claim on or after November 18, 1988" is no longer a 
condition for an attorney-at-law or a VA accredited 
agent to charge you a fee for representing you.


 

